[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11795                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 30, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 4:09-cr-00026-RH-WCS-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff - Appellee,

                                            versus

VINCENT VIDAL MITCHELL,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (December 30, 2010)

Before EDMONDSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

         Chet Kaufman, the Federal Public Defender assigned to represent Vincent

Mitchell in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Mitchell’s conviction and sentence are AFFIRMED.




                                          2